 



Exhibit 10.21
COMMUNITY BANK OF TRI-COUNTY
EXECUTIVE DEFERRED COMPENSATION PLAN
     The purpose of the Community Bank of Tri-County Executive Deferred
Compensation Plan (hereinafter referred to as the “Plan”) is to aid in retaining
and attracting officers of exceptional ability by providing them an opportunity
to defer the payment of their current compensation to a later date, in
accordance with the terms of the Plan. The effective date of the Plan is
January 1, 2007.
ARTICLE I
Definitions
     1.1 “Agreement” shall mean the Deferred Compensation Agreement attached
hereto as Exhibit A.
     1.2 “Bank” means the Community Bank of Tri-County, or any successor
thereto.
     1.3 “Beneficiary” shall mean the Participant’s beneficiary designated
pursuant to Article 4 of the Plan.
     1.4 “Board of Directors” shall mean the Board of Directors of the Bank.
     1.5 “Cause” shall mean termination of employment due to the following:
(i) acts of personal dishonesty which have resulted in loss to the Company, or
one of its affiliates, (ii) intentional failure to perform stated duties,
(iii) willful violation of any law, rule, regulation (other than traffic
violations or similar offenses), (iv) becoming subject to the entry of a final
cease and desist order which results in substantial loss to the Company or one
of its affiliates, (v) conviction of a crime or act involving moral turpitude,
(vi) willful breach of the Company’s code of conduct and business ethics,
(vii) disqualification or prohibition by any governmental or self-regulatory
authority from serving in the Participant’s then-current employment capacity or
(viii) willful attempt to obstruct or failure to cooperate with any
investigation authorized by the Board of Directors or any governmental or
self-regulatory entity.
     1.6 “Change in Control” means the occurrence of any of the following:
     (a) Merger: The Company merges into or consolidates with another
corporation, or merges another corporation into the Company and, as a result,
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation;
     (b) Acquisition of Significant Share Ownership: A report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if
the schedule discloses that the filing person(s) has or have become the
beneficial owner(s) of twenty-five percent (25%) or more of a class of the
Company’s voting securities, but this clause

 



--------------------------------------------------------------------------------



 



(b) shall not apply to beneficial ownership of Company voting shares held in a
fiduciary capacity by an entity of which the Company directly or indirectly
beneficially owns fifty percent (50%) or more of its outstanding voting
securities;
     (c) Change in Board Composition: During any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause (c), each director who is first elected by the board (or
first nominated by the board for election by stockholders) by a vote of at least
three-fourths (3/4) of the directors who were directors at the beginning of the
period shall be deemed to have been a director at the beginning of the two-year
period; or
     (d) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.
     Notwithstanding anything herein to the contrary, the definition of Change
in Control under this Plan shall be interpreted in accordance with Section 409A
of the Code and any regulations issued thereunder, as amended from time to time.
     1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.8 “Company” shall mean Tri-County Financial Corporation, or any successor
thereto.
     1.9 “Compensation” shall mean base salary paid to a Participant during the
applicable Plan Year.
     1.10 “Deferral Account” shall mean the bookkeeping account to which amounts
deferred under the Plan are credited in accordance with Article III of the Plan.
     1.11 “Effective Date” shall have the meaning set forth in Article XVI.
     1.12 “Participant” means an officer of the Bank designated by the Board of
Directors as a Plan participant.
     1.13 “Plan” shall mean this Community Bank of Tri-County Executive Deferred
Compensation Plan.
     1.14 “Plan Year” means a twelve month period commencing January 1st and
ending the following December 31st.

2



--------------------------------------------------------------------------------



 



ARTICLE II
Eligibility And Deferral Elections
     2.1 Eligibility to participate in the Plan is limited to officers of the
Bank who are designated as Participants by the Board of Directors.
     2.2 A Plan Participant may elect to defer all or any portion of the
Compensation otherwise payable from the Bank and/or Company, for any Plan Year
in which the Plan is in effect. Deferral elections for a given Plan Year shall
be made no later than December 31st of the preceding Plan Year or, for new
Participants, within thirty (30) days of initial eligibility to participate in
the Plan.
     2.3 Deferral elections pursuant to Section 3.2, once made, shall continue
in effect for subsequent Plan Years unless a Participant files a new Agreement
prior to December 31 of the Plan Year prior to the Plan Year in which the change
will take place. A subsequent deferral election will only become effective as of
the following January 1st.
ARTICLE III
Deferred Compensation
     3.1 Amounts deferred shall be credited by the Bank and the Company as of
the end of each calendar quarter to the Deferral Account established in the name
of each Participant, in accordance with the terms of the Participant’s deferral
election under the Agreement. Participants shall be 100% vested in their
Deferral Accounts at all times.
     3.2 In addition to the funds credited quarterly to Participants’ Deferral
Accounts, each Deferral Account shall be adjusted as of the end of each calendar
year by an amount equal to the consolidated Return on Equity (“ROE”) of the
Company, as determined in accordance with generally accepted accounting
principles (GAAP), which rate shall be adjusted as of each subsequent January
1st.
ARTICLE IV
Distributions
     4.1 Upon any “separation from service” within the meaning of Section 409A
of the Code, a Participant’s Deferral Account shall be distributed in the form
of (1) a lump sum or (2) equal installments over a period from one to five
years, as elected by the Participant. Payment shall be made or commence on or
before the January 15th immediately following the calendar year in which a
Participant separates from service or on the date designated by the Participant
in the Agreement. Notwithstanding anything in the Plan or an Agreement to the
contrary, however, a Participant’s Deferral Account will be paid to the
Participant (or his Beneficiary or estate) in a lump sum as soon as practicable
following the effective date of a Change in Control.
     4.2 Upon the death of a Participant prior to receipt of all benefits
payable under this Article IV, the such payment(s) shall be made in accordance
with the Participant’s previous

3



--------------------------------------------------------------------------------



 



distribution election to the Beneficiary designated by the Participant in his or
her Agreement (and, in the absence of a validly designated Beneficiary, to the
Participant’s estate).
     4.3 Agreements made hereunder shall be prospective only and shall be
irrevocable with respect to amounts deferred pursuant to the Agreement.
Participants may not change a previously scheduled distribution election, unless
such change is made in accordance with Section 409A of the Code. Notwithstanding
the foregoing, a Participant may at any time and from time to time (i) change
the Beneficiary designated in paragraph 3 of the Agreement, and/or (ii) change
the deferral amounts for a subsequent calendar year in accordance with
Article II of this Plan.
ARTICLE V
Source and Form of Benefits
     5.1 The Plan shall constitute an unfunded, unsecured promise to provide
benefits in the future, to the extent such benefits become payable. Benefits
shall be paid from the general assets of the Bank or Company, and no person
shall, by virtue of this Plan, have any interest in such assets (other than as
an unsecured creditor). In the event that a trust is established as described
herein at Article VIII, the trustee of such trust shall inform the Board of
Directors annually prior to the commencement of each fiscal year as to the
manner in which such trust assets shall be invested.
     5.2 Notwithstanding anything herein to the contrary, to the extent required
by Section 409A of the Code and the regulations issued thereunder, benefits
payable under the Plan to any Participant who is a “specified employee” for
purposes of Section 409A of the Code shall be delayed for a period of six months
from the otherwise applicable distribution date.
ARTICLE VI
Assignment
     6.1 Except as otherwise provided by this Plan, it is agreed that neither
the Participant, nor any other person or persons, shall have any right to
commute, sell, assign, transfer, encumber, pledge or otherwise convey the right
to receive any benefits under this Plan.
ARTICLE VII
No Retention of Services
     7.1 The Plan shall not be deemed to constitute a contract of employment
between the Bank or the Company and any Participant.

4



--------------------------------------------------------------------------------



 



ARTICLE VIII
Rights of Participants
     8.1 The rights of the Participants under this Plan shall be solely those of
unsecured creditors. In the event that the Bank or the Company establish an
irrevocable trust in connection with the Plan (“Trust”), the trust assets shall
remain at all times subject to claims by their general creditors in accordance
with applicable law.
ARTICLE IX
Reorganization
     9.1 The Bank agrees that it will not merge or consolidate into any other
corporation or organization, or permit its business activities to be taken over
by any other organization, unless and until the succeeding or continuing
corporation or other organization shall expressly assume the rights and
obligations of the parties as herein set forth. The Bank further agrees that it
will not cease its business activities or terminate its existence, other than as
heretofore set forth in this paragraph, without having made adequate provision
for the fulfillment of obligations under the Plan.
ARTICLE X
Amendment and Termination
     10.1 The Board of Directors may amend or terminate the Plan at any time;
provided, however, that no amendment or termination shall, without the written
consent of the affected Participants, alter or impair any rights of Participants
under the Plan.
ARTICLE XI
Governing Law
     11.1 This Plan shall be construed and governed in all respects under and by
the laws of the State of Maryland. If any provision of this Plan shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.
ARTICLE XII
Headings
     12.1 Headings and subheadings in this Plan are inserted for convenience of
reference only and constitute no part of this Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE XIII
Gender
     13.1 This Plan shall be construed, where required, so that the masculine
gender includes the feminine.
ARTICLE XIV
Interpretation of the Plan
     14.1 The Board of Directors shall have sole and absolute discretion to
administer, construe, and interpret the Plan, and the decisions of the Board of
Directors shall be conclusive and binding on all affected parties.
ARTICLE XV
Legal Fees
     15.1 In the event any dispute shall arise between a Participant and the
Bank or the Company as to the terms or interpretation of this Plan, whether
instituted by formal legal proceedings or otherwise, including any action taken
by a Participant to enforce the terms of this Plan or in defending against any
action taken by the Bank or the Company, the Bank or the Company shall reimburse
the Participant for all costs and expenses, including reasonable attorneys’
fees, arising from such dispute, proceedings or actions: provided that the
Participant shall return such amounts to the Bank or Company if he fails to
obtain a final judgment by a court of competent jurisdiction (or a settlement of
such dispute, proceedings, or actions) substantially in his favor. Such
reimbursements to a Participant shall be paid within 10 days of the Participant
furnishing written evidence, which may be in the form, among other things, of a
canceled check or receipt, of any costs or expenses incurred by the Participant.
Any such request for reimbursement by a Participant shall be made no more
frequently than at 30 day intervals.
ARTICLE XVI
Effective Date; Section 409A Compliance
     16.1 The effective date of this Plan shall be January 1, 2007. Unless
terminated earlier in accordance with Article X, this Plan shall remain in
effect until all benefits payable hereunder have been made.
     16.2 Notwithstanding anything in this Plan to the contrary, however, the
Plan and Agreements issued under the Plan shall be interpreted in accordance
with, and incorporate the terms and conditions required by, Section 409A of the
Code, together with any guidance issued thereunder, including guidance issued
after the effective date of the Plan. The Board of Directors reserves the right,
in its discretion, to adopt such amendments to the Plan and other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or to take any other actions its determines to be necessary or
appropriate to comply with the requirements of Section 409A of the Code.

6